DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/22. Applicant’s claims are deemed to be properly restricted because they lack unity of invention (i.e. do not have a special technical feature) because said special technical feature is not patentable over the below applied prior-art references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are all dependent claims and have a preamble of “A composition” but they are all either directly dependent or indirectly dependent on independent claim 1 which has a preamble of “A medium”. Applicant should amended these dependent claims to keep the same preamble claim language of the independent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaiuolo et al. U.S. Patent Number 4,439,338.
Tomaiuolo et al. discloses a chemical solution capable of selectively stripping a layer of tin or tin-lead alloy from a substrate, generally of copper, by means of a spraying operation, without requiring the use of any specially designed machine, inasmuch as the solution does not exhibit any particular aggressiveness in respect of the metal materials of which the spraying machines are usually made, and is nevertheless able to selectively strip and maintain in solution the tin or the tin-lead alloy, without etching the copper substrate. The solution comprises mainly an acid of organic nature appertaining to the group including the class of the alkylsulfonic acids having a number of carbon atoms from 1 to 4, such as in particular the methanesulfonic acid. The solution also contains an aromatic nitro-substituted compound including a solubilizing group, which is adapted to oxidize the tin-lead alloy and to facilitate the etching action of the organic acid. A further component of the solution is formed by thiourea or alkyl-substituted or aryl-substituted thioureas, whose function consists in preventing the tin from being deposited again onto the copper substrate.
Applicant’s claims are anticipated over the aqueous compositions set forth in Examples 1-3, 8-9 and 11. As way of illustration only, Example 2 teaches an aqueous composition comprising methanesulfonic acid at 100 g/l, sodium m-nitrobenzene sulfonate at 20 g/l and thiourea at 20 g/l. 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan et al. U.S. Patent Number 4,521,591.
Jan et al. discloses oil-soluble disazo dyes and their use in color-photographic recording materials for the silver dye bleach process. Applicant’s claims are anticipated over Example 2 part (C)  which discloses a composition that comprises in part: methanesulfonic acid, 0.22 g of nitrosylsulfuric acid and 0.37 g, and 25 ml of acetic acid. 

Claim(s) 1, 3-7, 10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goudiakas et al. U.S. Patent Number 6,120,619.
Goudiakas et al. discloses to avoid the corrosion of stainless steels in organosulphonic acid medium, at least one oxidizing agent selected from cerium(IV), iron(III), molybdenum(VI) or vanadium(V) oxides or salts, nitrites and persulphates, is added to the medium in an amount which is sufficient to place the spontaneous potential between the passivation and transpassivation potentials.
Applicant’s claims are deemed to be anticipated over the Examples which teach aqueous compositions comprising methanesulfonic acid in combination with sodium nitrite. It is well known in the art that sodium nitrite (NaNO2) will react in the aqueous solution with the strong acid of methanesulfonic acid to generate nitrous acid (HNO2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764